Cook, P. J.,
delivered the opinion of the court.
The proceedings in this case originated in the first district of Hinds county. S. D. Redmond, appellant, filed a petition in the circuit court reciting therein that by judgment of said court rendered in June, 1915, upon proper proceedings, he was disbarred and forbidden to further practice law in any ■ of the courts of this state. The petition «alleged that since the • order of the court petitioner’s conduct had been above reproach. The petition prayed that the court inquire into the character, conduct, and behavior of petitioner since his disbarment, and for a reinstatement as a practitioner of law.
The county attorney of Hinds county demurred to this petition, assigning these grounds of error, viz.: (1) The court is without jurisdiction in the premises; (2) the court cannot grant the relief prayed; (3) the petitioner is not entitled to the relief prayed. The demurrer was sustained generally,, and petitioner was granted the right to appeal.
The attorney general and the county attortíey in their brief thus state the question for the court’s decision, viz.: “The single question presented by the ease it whether an attorney once disbarred from practicing *542in the courts of'this state can be reinstated by the same or any other court in this state.”
Section 223, Code of 1906 (section 200, Hemingway’s Code) is the law of this state touching the disbarment of attorneys át law and is as follows:
“If any attorney or counselor at law be in default of •record, or otherwise guilty of any deceit, malpractice or misbehavior, or shall willfully violate his duties, he shall be stricken from the roll and disbarred, and his license revoked by any court in which he may practice; and such person shall never afterward be permitted to act as an attorney or counselor in any court in this state. ’ ’
Disregarding the verbiage of the statute it gives to any court in which the attorney practices the power to disbar the attorney, and to revoke his license in any court in which he may practice, and the effect of the disbarment is to take from the disbarred attorney the privilege of practicing in any court of this state. The exact language- of the statute is “and such person shall never afterward be permitted to %ct as an attorney or counselor in any court in this state. ’ ’
We have no statute providing for the reinstatement of a disbarred attorney. The counsel for the state contend that section 223 is exclusive, and in terms provides that an attorney at law once disbarred in for ever disbarred.
It is undoubtelly true that as long as the judgment of disbarment stands, the disbarred attorney cannot practice in any of the courts. It is true also that once disbarred, always disbarred? Does the power reside in any tribunal or authority to suspend the sentence and restore the privileges of the attorney?
The courts have universally held that an attorney is an officr of the court. 1 Thornton on Attorney at Law, section 13; 6 Corpus Juris, p. 568.
*543It is generally held' that a court which has power to disbar an attorney has power to reinstate him. 2. Thornton on Attorneys, section 902; 6 Corpus Juris, p. 615, section 97. •
In the light of the authorities treating disbarments and reinstatements of disbarred attorneys, we will consider section 223, Code of 1906 (section 200, Hemingway’s Code). This statute has to do with disbarment, and does not relate to reinstatement of disbarred attorneys. It provides that disbarment proceedings may be begun in any court of record in which the attorney may practice, and it also provides that when any such court disbars the attorney he will not be permitted to practice in any court of the state. The last clause of the section, if it is to be construed literally, would seem ,,to close the door of hope to disbarred attorney. We think, however, that this clause must mean that so long as the judgment remains unchanged the attorney will not be permitted to appear in the courts of the state. However, as we have already noted, the courts have generally held that the court of original jurisdiction may reopen the case and restore to the lawyer his franchise or privilege, if in the opinion of the court the interests of t]h.e court and the public will be best served by a reinstatement.
This is a judicial question. The executive has no power to commute or pardon, nor does the -legislature possess the power to set aside the court’s order. If the court can give no relief, however -meritorious may be the application, we have a most, anomalous situation. It has been the proud boast of the common law that whenever there is a wrong there is always a remedy.
It has been suggested Laws 1916, chapter 107, creating a state board of law examiners, may have some effect upon the issue here. A careful reading of this law will, we think, demonstrate that the board there *544provided has no jurisdiction of the subject-matter of this appeal..
We have become satisfied- that the learned circuit judge was in error when he ruled that he had no power to consider the merits of this petition. If a mistake was made in the first instance, or if the circuit court should be satisfied that appellant’s franchise should be restored, after bearing the evidence, we think he is empowered to act and restore to appellant his privileges as an attorney at law.
The demurrer is overruled, and the cause is remanded for further proceedings.

Reversed and remanded.